United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0872
Issued: September 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 18, 2019 appellant filed a timely appeal from a March 13, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.1
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $2,435.95 for the period December 13, 2018
through January 5, 2019 for which he was without fault; and (2) whether it properly denied waiver
of recovery of the overpayment.

1

The Board notes that, following the March 13, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On February 5, 2011 appellant, then a 58-year-old sales and services associate (a.k.a., SSA
clerk), filed a traumatic injury claim (Form CA-1) when he was reportedly struck on the left
drivers’ side of his vehicle during a motor vehicle collision while in the performance of duty on
that date. He allegedly sustained a soreness and hurting in his lower back, tailbone, and entire left
side of his body. Appellant stopped work on that date and received continuation of pay beginning
February 6, 2011. On the reverse side of the claim form the employing establishment indicated
that appellant was in the performance of duty when injured, that he had received medical treatment,
and that he had not yet returned to work. On March 30, 2011 OWCP accepted his claim for left
shoulder rotator cuff sprain. It expanded acceptance of his claim to include lumbar sprain, lumbar
spondylosis without myelopathy, thoracic and lumbosacral neuritis/radiculitis, and a herniated disc
at L4-S1.
OWCP paid appellant wage-loss compensation benefits for temporary total disability on
the supplemental rolls, beginning March 23, 2011, and on the periodic rolls beginning
June 5, 2011.
On June 3, 2015 appellant underwent OWCP-approved lumbar surgery.2
Appellant returned to work in a part-time, limited-duty capacity for four hours per day on
December 13, 2018.3 Appellant retired from federal employment, effective December 24, 2018.
He continued to receive wage-loss compensation benefits for total disability through
January 5, 2019.
On January 30, 2019 OWCP advised appellant of its preliminary determination that he had
received an overpayment of wage-loss compensation in the amount of $2,435.95 because he
received total disability compensation for the period December 13, 2018 through January 5, 2019
after he had returned to part-time, limited-duty work. It noted that for the period December 9,
2018 to January 5, 2019 appellant received $2,841.94 in wage-loss compensation, but he was only
entitled to receive $405.99, resulting in an overpayment of $2,435.95. Included in the record was
a copy of OWCP’s manual adjustment form, which indicated that, during the period December 9,
2018 to January 5, 2019, appellant received compensation in the amount of $2,841.94. It also
noted that, for the period December 9 to 12, 2018, appellant should have received $405.99,
resulting in a net difference of $2,435.95. OWCP also made a preliminary finding that appellant
was without fault in creation of the overpayment of compensation as he was not aware or could
not have reasonably known that he continued to receive wage-loss compensation for total disability
after he had returned to part-time limited duty. It requested that he complete an enclosed
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documents. Additionally, OWCP notified appellant that, he could request a prerecoupment
telephone conference within 30 days of the date of the letter.
2

A June 3, 2015 operative report indicated that appellant underwent left L5-S1 foraminotomy and discectomy and
left L4-L5 discectomy.
3
In a report dated September 7, 2018, Dr. Robert Squillante, a Board-certified orthopedic surgeon, indicated that
appellant could return to work with restrictions of lifting up to 10 pounds and sitting, walking, or standing up to 30
minutes continuously.

2

OWCP did not receive a completed Form OWCP-20 or any additional documents
regarding appellant’s preliminary overpayment determination.
By decision dated March 13, 2019, OWCP finalized the preliminary determination that
appellant received an overpayment of compensation in the amount of $2,435.95 for the period
December 13, 2018 to January 5, 2019 because he returned to part-time, limited-duty work on
December 13, 2018, but continued to receive wage-loss compensation for total disability until
January 5, 2019. It continued to find that appellant was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment because he did not submit any
evidence in response to the January 30, 2019 preliminary determination to support that recovery
of the overpayment should be waived. OWCP requested payment in full within 30 days from the
date of the decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.5
Section 8116 of FECA defines the limitations on the right to receive compensation benefits.
This section of FECA provides that, while an employee is receiving compensation, he may not
receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.6 Section 10.500 of OWCP’s regulations provides that compensation for wage-loss
due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.7 A claimant is not entitled to receive temporary total disability (TTD) benefits and actual
earnings for the same time period.8 OWCP procedures provide that an overpayment of
compensation is created when a claimant returns to work, but continues to receive wage-loss
compensation for TTD.9

4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8116(a).

7

20 C.F.R. § 10.500.

8

See K.E., Docket No. 18-0687 (issued October 25, 2018); M.S., Docket No. 16-0289 (issued April 21, 2016); L.S.,
59 ECAB 350, 352-53 (2008).
9
K.E., id.; B.H., Docket No. 09-0292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -Debt Management, Initial Overpayment Action, Chapter 6.200.2(a) (May 2004).

3

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP found that appellant received an overpayment of compensation because he received
wage-loss compensation for total disability from December 13, 2018 through January 5, 2019 after
he returned to part-time, limited duty on December 13, 2018. The evidence of record establishes
that appellant returned to part-time, limited-duty work for the employing establishment on
December 13, 2018, but continued to receive TTD compensation through January 5, 2019. As
noted above, a claimant is not entitled to receive compensation for total disability during a period
in which he or she had actual earnings.10 Therefore, an overpayment of compensation was created
in this case.11
The Board further finds, however, that this case is not in posture for decision with regard
to the amount of overpayment. In its January 30, 2019 preliminary overpayment determination,
OWCP found an overpayment of compensation in the amount of $2,435.95 for which appellant
was without fault because he returned to part-time, limited-duty work on December 13, 2018, but
continued to receive TTD wage-loss compensation until January 5, 2019. It noted that, for the
period December 9, 2018 through January 5, 2019, appellant received $2,841.94 in wage-loss
compensation. OWCP also indicated that, for the period December 9 through 12, 2018, appellant
should have received $405.99 in wage-loss compensation. It calculated this amount by dividing
the gross amount that appellant had received from December 9, 2018 through January 5, 2019 of
$3,046.00 by 28 days, which equaled $108.79 per day ($3,046 ÷28 = $108.785). OWCP then
multiplied the daily rate by four days, which equaled $435.14. After subtracting appellant’s health
benefits, it determined that appellant should have received $405.99 from December 9 to 12, 2018.
OWCP subtracted $405.99 from $2,841.94 and calculated that appellant received an overpayment
of compensation in the amount of $2,435.95.
OWCP did not, however, calculate the amount of compensation that appellant should have
received for the remaining period December 12, 2018 to January 5, 2019. It is unclear from the
record why OWCP multiplied appellant’s daily rate by 4 days, from December 9 to 12, 2018, when
he was overpaid for 24 days from December 12, 2018 to January 5, 2019. Furthermore, OWCP
considered the amount of wage-loss compensation that appellant had received from December 9,
2018 to January 5, 2019 even though he did not stop work until December 13, 2018. Due to the
lack of financial information in the record, the Board is unable to adequately review this aspect of
the case. A claimant is entitled to an overpayment decision that clearly explains how the amount
was calculated.12 The Board finds that, as the overpayment decision in this case does not provide
such an explanation, the amount of overpayment has not been established.
On remand OWCP shall determine the exact amount of overpayment of compensation,
which occurred when it continued to pay appellant wage-loss compensation for TTD from
10

Supra notes 8 & 9.

11

See J.L., Docket No. 18-1266 (issued February 15, 2019).

12
See C.G., Docket No. 18-1655 (issued June 14, 2019); A.J., Docket No. 18-1152 (issued April 1, 2019); see also
O.R., 59 ECAB 432 (2008) (the Board determined that with respect to overpayment decisions, OWCP must provide
clear reasoning showing how the overpayment was calculated).

4

December 13, 2018 to January 5, 2019 even though he had returned to part-time, limited-duty
work on December 13, 2018. It should then issue a new preliminary overpayment determination,
with an appropriate overpayment action request form, an overpayment recovery questionnaire, and
instructions for him to provide supporting financial information. After OWCP has further
developed the case record, a de novo decision shall be issued.13
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this opinion.
Issued: September 12, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13
As this case is not in posture for decision regarding the amount of overpayment, the issue of waiver is moot. See
S.F., Docket No. 18-0003 (issued April 19, 2018); see also R.L., Docket No. 11-1251 (issued January 27, 2012).

5

